                Case 5:17-cr-00506-BLF Document 31 Filed 01/15/19 Page 1 of 3



 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 MICHAEL G. PITMAN (DCBN 484164)
   Assistant United States Attorney, Tax Division
 5 150 Almaden Boulevard, Suite 900
   San Jose, CA 95113
 6 Telephone:     (408) 535-5040
   Facsimile:     (408) 535-5081
 7 Email: michael.pitman@usdoj.gov

 8 Attorneys for United States of America

 9                                    UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA

11                                               SAN JOSE DIVISION

12   UNITED STATES OF AMERICA,                          Case No. 5:17-cr-00506-BLF

13           Plaintiff,                                 STIPULATION AND [PROPOSED]
                                                        ORDER SETTING TRIAL SCHEDULE
14      v.                                              AND EXCLUDING TIME

15   JOSE SANCHEZ FLORES,                               AS MODIFIED BY THE COURT

16           Defendant.

17

18           The Defendant Jose Sanchez Flores and the government, by and through undersigned counsel,
19 appeared before the Court on January 8, 2019 for a hearing on Defendant’s Motion to continue the trial

20 dates set by the Court on November 20, 2018. Defendant’s Motion was granted, and the matter was set

21 for trial on September 4, 2019 at 9:00 a.m. Counsel for the Defendant requested that time be excluded

22 under the Speedy Trial Act between January 8, 2019 and September 4, 2019 in order to review

23 discovery and conduct necessary investigation. The government has no objection.

24           Accordingly, Defendant and the United States hereby STIPULATE and AGREE that time under
25 the Speedy Trial Act be excluded from January 8, 2019 and September 4, 2019 pursuant to 18 U.S.C. §§

26 3161(h)(7)(A) and (B)(iv) to allow for effective preparation of counsel, taking into account the exercise

27 of due diligence.

28
      STIPULATION AND [PROPOSED] ORDER SETTING          1
      TRIAL SCHEDULE AND EXCLUDING TIME
      CASE NO. 5:17-CR-00506-BLF
               Case 5:17-cr-00506-BLF Document 31 Filed 01/15/19 Page 2 of 3



 1 Respectfully submitted,

 2                                                          ALEX G. TSE
                                                            United States Attorney
 3
                                                            s/ Michael G. Pitman
 4                                                          MICHAEL G. PITMAN
                                                            Assistant United States Attorney
 5
                                                            Attorneys for United States of America
 6

 7                                                          s/ Natalie Nabizada
                                                            NATALIE NELOFAR NABIZADA
 8                                                          The Litigation Law Group
                                                            111 N Market St., Suite 1010
 9                                                          San Jose, CA 95113
                                                            (949) 656-1530
10                                                          Email: natalien@thellg.com

11                                                          Attorney for Defendant Jose Sanchez Flores

12

13                                               [PROPOSED] ORDER

14          Pursuant to the Motion of Defendant Jose Sanchez Flores, and for good cause show, the trial

15 schedule set by the Court on November 20, 2018 is hereby VACATED, and IT IS ORDERED the

16 following schedule is hereby set:

17                  Further Status Conference set for 5/28/2019 at 9:00 a.m.

18                  Hearing on Pretrial Motions (except Motions in Limine) set for 7/18/2019 at 1:30 p.m.
                                                      8/8/2019
19                  Final Pretrial Conference set for 8/6/2019 at 1:30 p.m.

20                  Jury Selection and Jury Trial set for 9/4/2019 at 9:00 a.m.

21          Additionally, pursuant to the Stipulation of Defendant Jose Sanchez Flores and the United States,

22 the representations of counsel, and for good cause shown, the Court finds that failing to exclude the time

23 between January 8, 2019 and September 4, 2019 would unreasonably deny Defendant continuity of

24 counsel and would deny counsel the reasonable time necessary for effective preparation, taking into

25 account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the

26 ends of justice served by excluding the time between January 8, 2019 and September 4, 2019 from

27 computation under the Speedy Trial Act outweigh the best interests of the public and the defendant in a

28 speedy trial. Therefore, IT IS FURTHER ORDERED that the time between January 8, 2019 and
      STIPULATION AND [PROPOSED] ORDER SETTING          2
      TRIAL SCHEDULE AND EXCLUDING TIME
      CASE NO. 5:17-CR-00506-BLF
              Case 5:17-cr-00506-BLF Document 31 Filed 01/15/19 Page 3 of 3



 1 September 4, 2019 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §

 2 3161(h)(7)(A) and (B)(iv).

 3
     DATED: ___________________
             January 15, 2019                          _________________________________________
 4                                                     THE HONORABLE BETH LABSON FREEMAN
                                                       UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER SETTING      3
     TRIAL SCHEDULE AND EXCLUDING TIME
     CASE NO. 5:17-CR-00506-BLF
